     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 1 of 12 Page ID #:1




1     Angelica K. Weber (SBN 291811)
      aw@weber4law.com
2
      Christopher Carney (SBN 328367)
3     cc@weber4law.com
      LAW OFFICES OF WEBER & WEBER
4
      221 E. Glenoaks Boulevard, Suite 107
5     Glendale, California 91207, United States
      Telephone (818) 502-9200 ♦ Fax (818) 502-9265
6

7     Attorneys for Plaintiff IAN ROBINSON
8

9

10                           UNITED STATES DISTRICT COURT

11
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

12

13
                                              )
      IAN ROBINSON,                           )    Case No.:
                                              )
14                                            )
                 Plaintiff,                   )    PLAINTIFF’S COMPLAINT TO
15
            v.                                )
                                              )    RECOVER BENEFITS, ATTORNEYS’
16                                            )    FEES, AND PRE-JUDGMENT AND
17
      AMERICAN INTERNATIONAL GROUP, ))             POST-JUDGMENT INTEREST
      INC., and DOES 1 through 50, inclusive, )    UNDER ERISA PLAN – 29 U.S.C.
18                                            )    SECTIONS 1132(a)(1)(B), (g)(1)
                                              )
19
                 Defendants.                  )
                                              )
20                                            )
                                              )
21
                                              )
      ___________________________________ ))
22

23
            Plaintiff IAN ROBINSON hereby asserts the following claims for relief against
24
      Defendant AMERICAN INTERNATIONAL GROUP, INC.:
25
                                 JURISDICTION AND VENUE
26
            1.     Pursuant to section 502(a)(1)(B) of the Employee Retirement Income
27
       Security Act of 1974 (“ERISA”), 29 U.S.C. section 1132(a)(1)(B), Plaintiff brings this
28

                                                 1
                                             COMPLAINT
     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 2 of 12 Page ID #:2




1      action to recover benefits, to enforce his rights, and to clarify his rights under the terms
2      of his plan.
3           2.        This Court has subject matter jurisdiction over Plaintiff's claim pursuant to
4      ERISA section 502(e) and (f), 29 U.S.C. section 1132(e) and (f), and 28 U.S.C. section
5      1331.
6           3.        Venue lies in the Central District of California pursuant to ERISA section
7      502(e)(2), 29 U.S.C. section 1132(e)(2), because Plaintiff resides in this District, some
8      of the breaches alleged occurred in this District and the ERISA-governed plan at issue
9      was administered in part in this District.
10
                                               THE PARTIES
11
            4.        Plaintiff Ian Robinson was, at all times relevant to this action, a resident of
12
       Los Angeles County, California. Further, Plaintiff was, at all times relevant to this
13
       action, a participant, as defined by ERISA section 3(7), 29 U.S.C. section 1002(7), in
14
       the employee welfare benefit plan (the “Plan”) established by his employer Raytheon
15
       Company, which is at issue in this action.
16
            5.        Defendant American International Group, Inc. (“AIG”), at all times relevant
17
       to this action, administered accidental death and dismemberment benefits provided to
18
       Plan participants, including Plaintiff. AIG administered group policy number PAI
19
       9053931A to Raytheon Company. That policy and the Plan promised to pay accidental
20
       death and dismemberment benefits to Plaintiff should he or any eligible persons under
21
       the plan die or become dismembered.
22
            6.        AIG, at all times relevant to this action, has acted as a claims administrator
23
       and as an ERISA claims fiduciary of the Plan. A “fiduciary” is under a duty of loyalty
24
       and care to the beneficiaries of the Plan. See 29 U.S.C. § 1104(a)(1). Under ERISA, a
25
       fiduciary must (1) discharge its duties solely in the interest of plan participants and
26
       beneficiaries and for the exclusive purpose of providing plan benefits to them; (2) act
27
       with care, skill, prudence and diligence; and (3) may not act in any capacity involving
28

                                                      2
                                                  COMPLAINT
     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 3 of 12 Page ID #:3




1      the Plan, on behalf of a party whose interests are adverse to the interests of the Plan, its
2      participants, or its beneficiaries. 29 U.S.C. § 1104(a)(1)(A)-(B).
3           7.     The true names and capacities, whether individual, corporate, associate or
4      otherwise of the defendants named herein as DOES 1 through 50, inclusive, are
5      unknown to Plaintiff at this time, who therefore sues DOES 1 through 50 by fictitious
6      names and will ask leave of the Court to amend this Complaint to show the true names
7      and capacities of DOES 1 through 50 when the same are ascertained; DOES 1 through
8      50 are sued as principals and/or agents, servants, attorneys, and employees of said
9      principals, and all the acts performed by them were within the course and scope of their
10     authority and employment. Plaintiff is informed and believes and thereupon alleges that
11     each of DOES 1 through 50 is legally responsible in some manner for the events and
12     happenings referred to herein, and directly and proximately caused the damages and
13     injuries to Plaintiff as hereinafter alleged.
14
                                     FACTUAL BACKGROUND
15
            8.     Plaintiff began working for Raytheon Company on or about February 2,
16
       2004 as an Engineering Fellow. His current title is Senior Engineering Fellow and his
17
       job duties include analysis, design, oversight, and overall system engineering of space
18
       and airborne sensors and systems.
19
            9.     Pursuant to the terms and conditions of the Plan, Plaintiff is entitled to
20
       accidental death and dismemberment (“AD&D”) benefits for the death of his minor
21
       stepson, Vincent Barbee, who, at all times relevant to this action, was Plaintiff’s eligible
22
       dependent child under the Plan. A true and correct copy of the Plan documents is
23
       attached hereto as Exhibit “1.”
24
            10.    On March 5, 2018, Plaintiff’s minor stepson Vincent fell from the third-story
25
       balcony of Plaintiff’s residence in Redondo Beach, California at approximately 6:35pm.
26
       Paramedics and police responded and Vincent was rushed to the Emergency Room at a
27
       local hospital where shortly thereafter he was pronounced dead at 7:18pm from
28
       “multiple blunt injuries.”
                                                    3
                                                COMPLAINT
     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 4 of 12 Page ID #:4




1           11.   An autopsy report from the Department of Medical Examiner-Coroner for
2      the County of Los Angeles concluded: “WITNESSES: None. OPINION: The demise of
3      this 15 year old male adolescent is the result of multiple blunt injury marks on the head,
4      after he came down from a 3rd story balcony at his residence. The circumstances where
5      this happened are not well understood, and there is not enough evidence to adjudicate
6      this case. For this reason the manner of death could not be determined.” A true and
7      correct copy of the Autopsy Report is attached hereto as Exhibit “2.”
8           12.   The official California Death Certificate lists the cause of death as “multiple
9      blunt injuries” and the manner of death as “could not be determined.” A true and correct
10     copy of the Death Certificate is attached hereto as Exhibit “3.”
11          13.   The Redondo Beach Police Department (“RBPD”) responded to Plaintiff’s
12     residence on the night of the fall and investigated. The RBPD “Death Report” states
13     “PROBABLE TYPE (TRAFFIC, NATURAL, SUICIDE): Undetermined.” The
14     narrative recounts that the officer authoring the report “believed Vincent jumped/fell off
15     the third story balcony.” A true and correct copy of the RBPD “Death Report” is
16     attached hereto as Exhibit “4.”
17          14.   An RBPD detective also investigated. He visited the local hospital on the
18     night of Vincent’s fall. He conducted subsequent interviews and investigations with
19     Vincent’s family, friends, and school officials. He also investigated tangible items of
20     Vincent’s like a laptop computer. In the detective’s report, he writes: “By the families
21     account, Vincent Barbee was a well-adjusted 15 year old who showed no signs of
22     wanting to commit suicide. Barbee was in contact with friends prior to his death and
23     showed no signs of depression. Vincent had made long-term plans with friends and
24     family and the death is a complete surprise to them. The family believes that Vincent
25     had no reason to commit suicide and believe his death to be accidental.” A true and
26     correct copy of the RBPD Detective’s Report is attached hereto as Exhibit “5.”
27          15.   Further, the RBPD detective’s report states: “Possible reasons for Vincent to
28     be on the roof balcony would be to remove Christmas lights. Five clips, used to secure
                                                  4
                                              COMPLAINT
     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 5 of 12 Page ID #:5




1      the Christmas lights to the balcony, were removed and placed on a table. The family
2      believes that Vincent may have been removing the Christmas lights when he fell off the
3      balcony.” (See Exhibit “5”.)
4           16.    Further, the RBPD detective’s report states: “Note: It had rained the
5      previous day and the balcony was wet.” (emphasis in the original). (See Exhibit “5”.)
6           17.    No suicide note was found. Nor was there any indication to Vincent’s family
7      members, particularly his mother, Martha Barbee, that Vincent had suicidal ideations or
8      depression of any kind in the weeks, months, and years prior to his death. A true and
9      correct copy of the declaration of Vincent’s mother, Martha Barbee, that was included
10     with the administrative appeal is attached hereto as Exhibit “6.”
11          18.    On June 23, 2019, Plaintiff submitted a claim to AIG to recover accidental
12     death benefits, the amount of which was determined under the Plan to be $236,000.
13          19.    On January 10, 2020, AIG denied the claim. AIG’s denial letter states:
14     “[W]e must decline payment of this claim as evidence exists that Vincent’s death was
15     not due to a bodily injury caused by an accident but rather his death was ruled to be due
16     to suicide or self-inflicted injury, which is specifically excluded under the policy.” A
17     true and correct copy of the AIG denial letter is attached hereto as Exhibit “7.”
18          20.    AIG’s denial letter does not specify who “ruled” Vincent’s death a suicide.
19     Nor does it provide reasoning for how conflicting evidence is reconciled. (See Exhibit
20     “7”.)
21          21.    AIG’s denial letter relies on an exclusion under the terms and the conditions
22     of the Plan that prohibits recoveries for losses resulting from “suicide or any attempt at
23     suicide or intentionally self-inflicted injury or any attempt at intentionally self-inflicted
24     injury.” (See Exhibit “7”.)
25          22.    On August 10, 2020, Plaintiff, with the assistance of counsel, submitted a
26     22-page administrative appeal. A true and correct copy of the Appeal is attached hereto
27     as Exhibit “8.”
28

                                                    5
                                                COMPLAINT
     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 6 of 12 Page ID #:6




1           23.     On October 26, 2020, AIG denied Plaintiff’s appeal. AIG’s denial of the
2      appeal blatantly ignores many of the issues raised in Plaintiff’s appeal. Further, it draws
3      incorrect conclusions of fact and law. A true and correct copy of the Appeal Denial
4      Letter is attached hereto as Exhibit “9.”
5           24.     In the appeal denial letter, AIG asserts a different justification for the denial
6      than what AIG had originally asserted in its denial of the claim: “We do not disagree
7      that we have the burden to support any exclusion. However, this is moot since the
8      credible evidence in the administrative record does not support Injury by accident
9      resulted in death. Based on the credible evidence in the administrative records, the
10     [ERISA Appeal Committee] concluded that there was insufficient evidence to support
11     Injury by an unintended, unanticipated accident resulted in the death of Vincent Barbee.
12     For these reasons, the [ERISA Appeal Committee] denies the appeal.” (See Exhibit
13     “9”.)
14          25.     The Plan defines “Injury” as the following: “bodily injury: (1) which is
15     sustained as a direct result of an unintended, unanticipated accident that occurs while
16     the injured person’s coverage under this Policy is in force, and (2) which directly
17     (independent of sickness, disease, mental incapacity, bodily infirmity or any other
18     cause) causes a covered loss.” (See Exhibit “1”.)
19
        FIRST CLAIM FOR RELIEF - To Recover Benefits, Attorneys' Fees, and Pre-
20
         Judgment and Post-Judgment Interest under ERISA Plan - 29 U.S.C. Sections
21
                  1132(a)(1)(B), (g)(1) (Plaintiff against AIG and Does 1 through 50)
22
            26.     Plaintiff incorporates Paragraphs 1 through 25 as though fully set forth
23
       herein.
24
            27.     Pursuant to ERISA section 502(a)(1)(B), 29 U.S.C. section 1132(a)(1)(B),
25
       Plaintiff brings this civil action to recover benefits due to him under the terms of a plan,
26
       to enforce his rights under the terms of a plan, and/or to clarify his rights to future
27
       benefits under the terms of a plan.
28

                                                    6
                                                COMPLAINT
     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 7 of 12 Page ID #:7




1           28.      At all relevant times, Plaintiff has been entitled to accidental death benefits
2      under the Plan in the amount of $236,000 for the death of his eligible dependent child.
3      By denying Plaintiff's claim for accidental death benefits under the Plan, and by related
4      acts and omissions, AIG has violated, and continues to violate, the terms of the Plan and
5      Plaintiff's rights thereunder.
6           29.      AIG has failed to follow the rudimentary claims processing requirements of
7      ERISA and Federal Regulations by failing to conduct a “full and fair review” of the
8      claim denial, as required by 29 U.S.C. Section 1133(2).
9           30.      A death or injury may be “deemed ‘accidental’ under a
10     group accidental insurance policy established under ERISA if the death [or injury] was
11     unexpected or unintentional.” Padfield v. AIG Life Ins. Co., 290 F.3d 1121, 1126 (9th
12     Cir. 2002).
13          31.      In determining when a death is unexpected or unintentional, courts use an
14     overlapping subjective and objective inquiry that first asks whether the insured
15     subjectively lacked an expectation of death or injury; and, secondly, whether that
16     expectation was reasonable. Id. See also Todd v. AIG Life Ins. Co., 47 F.3d 1448, 1456
17     (5th Cir. 1995); Wickman v. Northwestern Nat'l Ins. Co., 908 F.2d 1077, 1088 (1st
18     Cir.1990).
19          32.      There is no evidence that Vincent Barbee subjectively expected, intended, or
20     anticipated on the night of his death not to survive. No suicide note was found. No
21     witnesses observed Vincent jump from the balcony. No witnesses observed Vincent
22     intentionally and/or anticipatorily climb onto the outside of the guardrail. The fact that
23     there is a handprint smudge on the glass of the balcony is not dispositive because it
24     could have been made while Vincent was taking down Christmas lights, as other
25     evidence corroborates. In fact, it is not even clear that the handprint is Vincent’s.
26          33.      Moreover, not once did Vincent say he was going to commit suicide on that
27     night or at any time before that night; nor did he exhibit any suicidal or depressive
28     behaviors that day or at any time before that day. Any conclusion to the contrary is
                                                     7
                                                 COMPLAINT
     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 8 of 12 Page ID #:8




1      speculative and self-serving. He had made long-term plans and his death that night came
2      as a complete “surprise” to his family.
3           34.    AIG has failed to apply relevant federal common law and complementary
4      state law that holds there is a presumption against suicide and in favor of accidental
5      death when evidence is inconclusive. Horton v. Reliance Standard Life Ins. Co., 141
6      F.3d 1038, 1040 (11th Cir.1998) (specifically holding that the federal common law
7      presumption against suicide and in favor of accidental death applied to ERISA benefit
8      claims).
9           35.    Federal common law is applicable to govern issues in ERISA actions not
10     covered by the act itself. Schikore v. BankAmerica Supplemental Ret. Plan, 269 F.3d
11     956, 961 (9th Cir. 2001).
12          36.    “Congress intended for the courts, borrowing from state law where
13     appropriate, and guided by the policies expressed in ERISA and other federal labor
14     laws, to fashion a body of federal common law to govern ERISA suits.” Scott v. Gulf
15     Oil Corp., 754 F.2d 1499, 1502 (9th Cir. 1985).
16          37.    If ERISA does not include specific provisions, federal courts have “the
17     authority, indeed the obligation, to adopt a federal rule—that is, a rule that best
18     comports with the interests served by ERISA’s regulatory scheme.” PM Group Life Ins.
19     Co. v. Western Growers Assurance Trust, 953 F.2d 543, 546 (9th Cir.1992). See also
20     Menhorn v. Firestone Tire & Rubber Co., 738 F.2d 1496, 1499 (9th Cir.1984)
21     (legislative record evinces congressional intent for federal substantive law to be
22     developed by the courts); Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 56, 107 S. Ct.
23     1549, 1557 (1987) (courts are to develop “federal common law of rights and obligations
24     under ERISA-regulated plans”).
25          38.    Common law has existed in the United States and England for hundreds of
26     years, and part of that law is that suicide will not be presumed. See 31A C.J.S. Evidence
27     § 183, at 362–65; Couch on Insurance, § 138:66.
28

                                                     8
                                                 COMPLAINT
     Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 9 of 12 Page ID #:9




1           39.   A great majority of states recognize the presumption against suicide;
2      additionally, many courts recognize a corresponding presumption in favor of accidental
3      death, but treat these presumptions as rebuttable. See Couch on Insurance, § 138:66 (3d
4      ed.1997); Horton, 141 F.3d at 1041 (citing Couch and recognizing double presumption).
5           40.   In Horton v. Reliance Standard Life Ins. Co., 141 F.3d 1038, 1040 (11th
6      Cir.1998), the court held that applying federal common law presumptions against
7      suicide and in favor of accidental death applied to ERISA benefit claims and was
8      consistent with the central purpose of ERISA which is to “protect the interests of
9      participants in employee benefit plans and their beneficiaries.” 29 U.S.C. Section 1001
10     (b) (congressional findings and declaration of policy). See also Shaw v. Delta Air Line,
11     Inc. 463 U.S. 85, 90, 103 S. Ct. 2890, (1983); Nichols v. Unicare Life & Health Ins.
12     Co., 739 F.3d 1176, 1184, fn 4, (8th Cir. 2014) (dicta countenancing presumption
13     against suicide and in favor of accident).
14          41.   Generally, the Plan does not vest sole discretion in AIG to make benefit
15     determinations because no clear language in the Plan expressly or implicitly reserves
16     sole discretion to make plan determinations. See Firestone Tire & Rubber Co. v. Bruch,
17     489 U.S. 101, 115, 109 S. Ct. 948, 956-57, (1989); Winters v. Costco Wholesale Corp.,
18     49 F.3d 550, 552 (9th Cir. 1995).
19          42.   Even so, an ERISA administrator acts arbitrarily and capriciously in
20     determining that an insured has committed suicide, when the administrator exercises
21     selective review of available evidence, limiting its record to evidence supporting
22     inference that victim had committed suicide, and ignoring, inter alia, evidence like an
23     amended death certificate, which had changed stated cause of death from “suicide” to
24     “indeterminate as to intent.” Brown v. Hartford Life Companies, 593 So. 2d 1376 (La.
25     Ct. App. 5th Cir. 1992); See also, e.g., Acree v. Hartford Life and Acc. Ins. Co., 917 F.
26     Supp. 2d 1296, 56 Employee Benefits Cas. (BNA) 1099 (M.D. Ga. 2013) (de novo
27     review after denial determined arbitrary and capricious when conflicting evidence was
28     selectively reviewed by administrator).
                                                   9
                                               COMPLAINT
 Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 10 of 12 Page ID #:10




1         43.    Even if the Plan vests sole discretion in AIG to make benefit determinations,
2    no deference is warranted to AIG because their failure to apply relevant federal common
3    law is arbitrary and capricious. Schikore, 269 F.3d at 961 citing Cooter & Gell v.
4    Hartmarx Corp., 496 U.S. 384, 405, 110 S.Ct. 2447 (1990) (erroneous views of the law
5    are necessarily an abuse of discretion); Levi Strauss & Co. v. Shilon, 121 F.3d 1309,
6    1313 (9th Cir. 1997).
7         44.    Lastly, AIG has not complied with ERISA and federal regulations, requiring
8    specificity and a “full and fair review” of the claim denial, because AIG has shifted its
9    position from first relying on an exclusion to deny coverage, to now contending that the
10   exclusion is “moot” and that Plaintiff has not met his burden in providing proof that an
11   “Injury” occurred as defined by the Plan. AIG has not identified under the Plan or
12   subsequently what evidence would suffice. Booton v. Lockheed Medical Benefit Plan,
13   110 F.3d 1461, 1465 (9th Cir., 1997); see also Kunin v. Benefit Trust Life Ins. Co., 910
14   F.2d 534, 538 (9th Cir. 1990) (burden is on the plan to obtain adequate information to
15   make decision).
16        45.    AIG has ignored obvious evidence and justifications for Vincent’s death
17   being an accidental one and has chosen instead to credit selective and conclusory
18   evidence. Its shift from relying on an exclusion to deny coverage to now claiming
19   Plaintiff has not met his burden is arbitrary, capricious, wrong, self-serving, contrary to
20   the evidence, contrary to the terms of the Plan and contrary to law.
21        46.    Plaintiff has met his burden in presenting a claim under the Plan because
22   there is substantial evidence to conclude Vincent Barbee’s death was accidental. No
23   suicide note was found. No witnesses observed the accident. Vincent did not display any
24   suicidal or depressive behavior and made no verbal or non-verbal assertions of his intent
25   or motive to commit suicide. No physical evidence like his laptop computer evince an
26   intention or motive to commit suicide. Moreover, physical evidence from the balcony
27   on the night of the Vincent’s death like the fact that it was wet is consistent with and
28   corroborates an accidental death.
                                                10
                                             COMPLAINT
 Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 11 of 12 Page ID #:11




1         47.    Alternatively, if the evidence is inconclusive, the presumption against
2    suicide and in favor of an accidental death should apply. Horton, 141 F.3d at 1042.
3         48.    If there is an ambiguity in the Plan as to what an “unintended” or
4    “unanticipated” injury or death is, then that ambiguity shall be resolved against the
5    drafter. Kunin, 910 F.2d at 539.
6         49.    AIG has abused its discretion in denying this claim. Its actions are arbitrary,
7    capricious, wrong, unreasonable, self-serving, irrational, contrary to the evidence,
8    contrary to the terms of the Plan, and contrary to law.
9         50.    Furthermore, AIG shifting its justification for the denial heighten the level of
10   skepticism with which a court must view a conflicted administrator's decision. Abatie v.
11   Alta Health & Life Insurance Co., 458 F.3d 955 (9th Cir. 2006); Metropolitan Life
12   Insurance Co. v. Glenn, 544 U.S. 105 (2008).
13        51.    AIG has flouted the central purpose of ERISA, which is to “protect the
14   interests of participants in employee benefit plans and their beneficiaries.” 29 U.S.C.
15   Section 1001 (b) (congressional findings and declaration of ERISA policy)
16        52.    “We are not persuaded that Congress, by enacting ERISA, meant to change
17   the established, basic presumptions on the subject of accidental death. It still makes
18   sense not to deprive innocent heirs […] without sufficient evidence of suicide.” Horton,
19   141 F.3d at 1042.
20        53.    As a direct and proximate result of AIG's denial of accidental death benefits,
21   Plaintiff has been deprived of benefits.
22        54.    As a direct and proximate result of AIG’s denial of accidental death benefits,
23   Plaintiff has been required to incur attorneys' fees to pursue this action, and is entitled to
24   reimbursement of these fees pursuant to 29 U.S.C. section 1132(g)(1).
25        55.    A controversy now exists between the parties as to whether Plaintiff is
26   entitled to benefits, as defined in the Plan. Plaintiff seeks the declaration of this Court
27   that he is entitled to benefits under the Plan. In the alternative, Plaintiff seeks a remand
28

                                                 11
                                              COMPLAINT
 Case 2:21-cv-00749-ODW-MRW Document 1 Filed 01/27/21 Page 12 of 12 Page ID #:12




1     to the claims administrator for a determination of Plaintiff's claim consistent with the
2     terms of the Plan.
3
                                      PRAYER FOR RELIEF
4
     WHEREFORE, Plaintiff prays that the Court grant the following relief against all
5
     defendants:
6
           1.      For all Plan benefits due and owing Plaintiff;
7
           2.      For costs and reasonable attorneys' fees pursuant to 29 U.S.C. Section
8
     1132(g);
9
           3.      For pre-judgment and post-judgment interest on the principal sum, accruing
10
     from the date the obligations were incurred. See Blankenship v. Liberty Life Assurance
11
     Co. of Boston, 486 F.3d 620, 627 (9th Cir. 2007) (“A district court may award
12
     prejudgment interest on an award of ERISA benefits at its discretion.”); Drennan v.
13
     General Motors Corp., 977 F.2d 246, 253 (6th Cir. 1992). Specifically, Plaintiff seeks
14
     interest at the rate of 10% per annum, pursuant to California Insurance Code section
15
     10111.2.
16
           4.      For such other and further relief as this Court deems just and proper.
17

18

19
     Dated: January 27, 2021                       Respectfully submitted,
                                                   LAW OFFICES OF WEBER & WEBER
20

21

22

23
                                                   By: /s/ Christopher P. Carney
                                                   CHRISTOPHER P. CARNEY
24                                                 ANGELICA K. WEBER
25                                                 Attorneys for Plaintiff

26

27

28

                                                 12
                                              COMPLAINT
